Case 8:18-cv-01869-AG-ADS Document 47 Filed 06/21/19 Page 1 of 2 Page ID #:412




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)             Date                          June 21, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
   Melissa Kunig/Rolls Royce Paschal            Not Present
              Deputy Clerk               Court Reporter / Recorder       Tape No.
       Attorneys Present for Plaintiffs:        Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING SUPPLEMENTAL
                       BRIEFING ON PLAINTIFF’S MOTION FOR SUMMARY
                       JUDGMENT

Plaintiff Adam Ghadiri sued Defendants Carpet and Linoleum City and Chad Bruce for
violations of the Americans with Disabilities Act and California’s Unruh Civil Rights Act.
Plaintiff moved for summary judgment, and a hearing took place on June 17, 2019. (See
generally Mot., Dkt. No. 38.)

Additional briefing is needed for several reasons. First, Defendant’s opposition brief raises
arguments about claim dispositive issues such as standing and mootness that may justify
awarding summary adjudication to the nonmoving party. See Fed. R. Civ. P. 56(f)(1) (giving
courts the power to award summary judgment to the non-moving party after notice and a
reasonable time to respond). Second, Plaintiff failed to file a Reply responding to the
arguments raised in Defendant’s Opposition, leaving the Court in the awkward position of
having to evaluate the merits of Defendant’s arguments without the benefit of responsive
briefing. Finally, after the June 17, 2019 hearing, Plaintiff filed a motion for leave to file
supplemental briefing regarding his expert report under Federal Rule 56(e). (Dkt. No. 45.)
Defendant objects to the report. (Dk.t. No. 46-1)

First, the parties are ORDERED to discuss settlement. Next, the Court ORDERS
supplemental briefing as follows. Plaintiff may file a brief responding to Defendant’s
Opposition by 12:00 PM on Friday, June 28, 2019. Defendant may submit a response by
12:00 PM on Monday, July 5, 2019. Neither brief may exceed twelve pages. Though the
Court doesn’t now decide the admissibility of Plaintiff’s expert report, Plaintiff may present

                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 2
Case 8:18-cv-01869-AG-ADS Document 47 Filed 06/21/19 Page 2 of 2 Page ID #:413




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)             Date                           June 21, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.


arguments regarding the report (both its admissibility and its merits) in his brief due on
June 28.

                                                                                         :   0
                                                      Initials of Preparer     mku/rrp




                                     CIVIL MINUTES – GENERAL
                                             Page 2 of 2
